            Case 19-10729-MFW         Doc 546      Filed 10/09/19        Page 1 of 8



                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE


                                               )
In re:                                         )       Chapter 11
                                               )
ORCHIDS PAPER PRODUCTS CO.,                    )
et al., 1                                      )       Case No. 19-10729 (MFW)
                                               )
                                               )       (Jointly Administered)
                       Debtors.                )
                                               )       Objection Deadline: October 9, 2019 at 4:00 p.m.
                                               )       Hearing Date: October 16, 2019 at 10:30 a.m.
                                               )

              OBJECTION OF THE SECURITIES AND EXCHANGE
               COMMISSION TO INTERIM APPROVAL OF THE
               DISCLOSURE IN THE COMBINED CHAPTER 11
                 PLAN OF LIQUIDATION AND DISCLOSURE
         STATEMENT OF ORCHIDS PAPER PRODUCTS COMPANY, ET AL.

          The United States Securities and Exchange Commission (“Commission”), a

statutory party to these proceedings 2 and the federal agency responsible for regulating

and enforcing compliance with the federal securities laws, objects to the debtors’ motion

for interim approval of the disclosure in the Combined Chapter 11 Plan of Liquidation

(“Plan”) and Disclosure Statement (“Disclosure Statement”) of Orchids Paper Products

Company, et al. (“Interim Approval Motion”), filed September 27, 2019. In the

Commission’s view, the debtors cannot utilize the expedited procedure for approval of

the Disclosure Statement under the Local Delaware Bankruptcy Rules because the Plan

contains non-consensual, third-party releases by non-debtors of other non-debtors.


1
 Other affiliated debtors are Orchids Paper Products Company of South Carolina and Orchids
Lessor SC, LLC.
2
 As a statutory party in corporate reorganization proceedings, the Commission “may raise and
may appear and be heard on any issue[.]” 11 U.S.C. § 1109(a).


                                               1
           Case 19-10729-MFW           Doc 546      Filed 10/09/19      Page 2 of 8



    I.      INTRODUCTION

         On April 1, 2019, Orchids Paper Products Company (“Orchids Paper”) and

certain of its affiliates (collectively, the “Debtors”) filed voluntary petitions for relief

under Chapter 11 of the Bankruptcy Code. Orchids Paper is a public company whose

shares were traded on the NYSE American exchange until April 2019, and are now

traded on the OTC Markets under the symbol “TISUQ.”

         On September 27, 2019, the Debtors filed their combined Plan and Disclosure

Statement. They are seeking interim approval of their disclosure on 14-days’ notice

under Local Bankruptcy Rule 3017-2(c), rather than the normal 28-day notice period

provided under Federal Rule Bankruptcy Procedure 3017. However, the shortened notice

period is only available “if the plan of liquidation does not seek non-consensual

releases/injunctions with respect to claims creditors may hold against non-debtor parties.”

Local Bankruptcy Rule 3017-2(a)(iii).

         The Plan provides for a third-party release (the “Release”) by holders of claims

and interests. Under the Plan, the Class 5 shareholders are receiving no distribution and

they are deemed to reject the Plan and are not entitled to vote. The parties who are to be

released, including the Debtors’ officers and directors, are not providing any

consideration for the Release. The Debtors nonetheless seek to bind the shareholders to

the Release unless they affirmatively opt out. In the SEC’s view, requiring Class 5

shareholders to affirmatively opt out of the Release renders the Release non-consensual

and therefore makes Local Bankruptcy Rule 3017-2(c) unavailable to the Debtors.




                                                2
          Case 19-10729-MFW            Doc 546      Filed 10/09/19      Page 3 of 8



    II. ARGUMENT

        A. The Release by Class 5 Shareholders is Not Consensual.

        As set forth above, the Plan would release the liability of, and permanently enjoin

actions against, non-debtor third parties by the Class 5 shareholders in contravention of

Sections 524(e) and 1123(a)(4) of 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”). As

a general matter, non-debtor third-party releases contravene Section 524(e) of the

Bankruptcy Code, which provides that only debts of the debtor are affected by Chapter

11 discharge provisions. Such releases have special significance for public investors,

such as Orchids Paper’s Class 5 shareholders, because they may enable non-debtors to

benefit from a debtor’s bankruptcy by obtaining their own releases with respect to past

misconduct, including violations of the federal securities laws or breaches of fiduciary

duty under state law.

        While such releases may be allowed if parties expressly consent to them in

exchange for consideration from each released party, those circumstances are not present

here. The Commission has similar concerns regarding an exculpation clause in the Plan that

provides that the exculpated parties shall have no liability for any acts or omissions taken in

connection with the restructuring, including certain prepetition conduct, but excluding

actual fraud, gross negligence, or willful misconduct.

        Section 524(e) of the Bankruptcy Code addresses the scope of a bankruptcy

discharge and states, in relevant part, that the “discharge of a debt of the debtor does not

affect the liability of any other entity on, or the property of any other entity for, such

debt.” 11 U.S.C. § 524(e). The Bankruptcy Code contemplates that a discharge only

affects the debts of those submitting to its burdens. Gillman v. Continental Airlines (In re

Continental Airlines), 203 F.3d 203, 211 (3d Cir. 2000). Nonetheless, courts in this
                                               3
           Case 19-10729-MFW             Doc 546       Filed 10/09/19       Page 4 of 8



District have held that third-party releases of non-debtors may be allowed if they are

consensual. See In re Washington Mutual, Inc., 442 B.R. 314, 352 (Bankr. D. Del. 2011)

(MFW); In re Zenith Electronics Corp., 241 B.R. 92, 111 (Bankr. D. Del. 1999) (MFW);

see also In re Arrowmill Dev. Corp., 211 B.R. 497, 506-07 (Bankr. D.N.J. 1997) (court

held that debtors must give creditors and interest holders an opportunity to individually

consent to the release, apart from voting on the plan).

        In the Commission’s view, releases should be considered to be consensual only if

the affected parties provide affirmative consent. Here, by contrast, the class 5

shareholders must affirmatively opt out of the Release. Bankruptcy courts in this Circuit

have generally held that an opt-out mechanism is not sufficient to support a third-party

release, particularly with respect to those who do not return a ballot. Washington Mutual,

442 B.R. at 355 (“[T]he Court concludes that the opt out mechanism is not sufficient to

support the third party releases anyway, particularly with respect to parties who do not

return a ballot (or are not entitled to vote in the first place). Failing to return a ballot is not a

sufficient manifestation of consent to a third party release”); Zenith Electronics, 241 B.R. at

111 (releases of third-party claims cannot be accomplished without the affirmative

agreement of the affected creditor); In re Exide Techs., 303 B.R. 48, 74 (Bankr. D. Del.

2003) (court found non-debtor releases consensual and binding only on creditors and

interest holders voting to accept the plan); cf. In re Spansion, Inc., 426 B.R. 114, 144-45

(Bankr. D. Del. 2010) (court found releases consensual only with respect to parties voting

to accept the Plan, and unimpaired creditors deemed to have accepted the Plan). Thus,

simply abstaining from voting or voting to reject a plan but failing to opt out of the

releases does not constitute “consent.”



                                                  4
          Case 19-10729-MFW           Doc 546     Filed 10/09/19      Page 5 of 8



        Here, the Plan deems the consent of the Class 5 shareholders to the Release to be

established by silence or failure to opt out. This is inconsistent with basic contract

principles. In re SunEdison, lnc., 576 B.R. 453, 458 (Bankr. S.D.N.Y. 2017) (“Courts

generally apply contract principles in deciding whether a creditor consents to a third party

release.”) citing Washington Mutual, 442 B.R. at 352. The Restatement of Contracts

makes clear that silence or failure to act cannot be deemed consent under the facts of this

case.

        Under the Restatement, silence can be deemed to be acceptance only:

(1)

(a) Where an offeree takes the benefit of offered services with reasonable opportunity to
reject them and reason to know that they were offered with the expectation of
compensation.
(b) Where the offeror has stated or given the offeree reason to understand that assent may
be manifested by silence or inaction, and the offeree in remaining silent and inactive
intends to accept the offer.
(c) Where because of previous dealings or otherwise, it is reasonable that the offeree
should notify the offeror if he does not intend to accept.
(2) An offeree who does any act inconsistent with the offeror’s ownership of offered
property is bound in accordance with the offered terms unless they are manifestly
unreasonable. But if the act is wrongful as against the offeror it is an acceptance only if
ratified by him.


Restatement (Second) of Contracts, § 69; see also Jacques v. Solomon & Solomon P.C.,

886 F. Supp. 2d 429, 433 n.3 (D. Del. 2012) (“Merely sending an unsolicited offer does

not impose upon the party receiving it any duty to speak or deprive the party of its

privilege of remaining silent without accepting.”).

        None of the situations enumerated in the Restatement apply here. The Debtors

cannot rely on the silence of the Class 5 shareholders, who are not even entitled to vote

on the Plan, as a manifestation of their acceptance of the Release. Accordingly, the



                                              5
          Case 19-10729-MFW           Doc 546      Filed 10/09/19      Page 6 of 8



Debtors cannot utilize Local Bankruptcy Rule 3017-2(c) to obtain interim approval of

their disclosure.

       The Commission understands that the Debtors have advised the Office of the

United States Trustee that they believe that the decision in In re Indianapolis Downs,

LLC, 486 B.R. 286, 306 (Bankr. D. Del. 2013) controls here and stands for the

proposition that a class that is deemed to have rejected the plan may nonetheless be

required to affirmatively opt out of a third-party release-i.e., any third-party release is

consensual if a party is given the opportunity to opt out. Even if Indianopolis Downs did

control—and we take the position that it does not—it is inapposite. The Indianapolis

Downs Court made clear that only creditors entitled to vote on the plan were required to

opt out of the third-party release if they rejected the plan or abstained from voting. The

classes deemed to have rejected the plan were not subject to the third-party release at all.

Indianapolis Downs, 486 B.R. at 304-05. That is simply not the case here where

shareholders who are deemed to reject and are not even receiving a ballot are required to

affirmatively opt out.

       Moreover, Indianapolis Downs did not involve a publicly held company whose

equity securities are held, at least in part, in street name. Here, there are many reasons

that a Class 5 equity holder may not return an opt-out form. First, as many of the

securities are held in street name, it is quite possible that the equity holder did not receive

a beneficial holder ballot from its broker. Or the equity holder may have received

inadequate notice of the opt-out form from the broker. Under these circumstances, the

Court should not assume that each Class 5 member who does not submit an opt-out form

knowingly opted to consensually give up rights against third parties.



                                               6
          Case 19-10729-MFW           Doc 546      Filed 10/09/19    Page 7 of 8



       In addition, in the Commission’s view, the exculpation clause in the Plan

constitutes an impermissible non-debtor release and discharge since it limits the liability

of various entities for conduct that occurred prior to the Chapter 11 case, and hence falls

squarely within the scope of Section 524(e). Although willful misconduct and gross

negligence are carved out, the exculpation provision could still potentially release various

non-scienter-based claims. See Washington Mutual, 442 B.R. at 350, citing In re PWS

Holding Corp., 228 F.3d 224, 246 (3d Cir. 2000) (exculpations are limited to actions by

estate fiduciaries in the bankruptcy case).

       B. Reservation of Rights

       The Commission reserves the right to argue at the confirmation stage that the

Release and exculpation provisions of the Plan are not consensual and should not be

approved. In addition, the Commission notes that there is no carve out from the Release

for the Commission or other governmental units exercising their police and regulatory

powers, and the Commission reserves its right to object to confirmation on that ground,

as well. Finally, although the Debtors are liquidating and not entitled to a discharge

under Bankruptcy Code Section 1141(d)(3), the Plan nonetheless implements a

permanent injunction against all persons and entities from “asserting against the Debtors.

. . any further Claims or Equity Interests based on any act, or omission, transaction, or

other activity of any kind or nature that occurred before the Effective Date….” Plan at

62. In the Commission’s view, the permanent injunction provision is an improper end

run around Section 1141(d)(3) of the Bankruptcy Code and the Commission similarly

reserves the right to object to this provision at confirmation.




                                              7
            Case 19-10729-MFW         Doc 546     Filed 10/09/19     Page 8 of 8



                                      CONCLUSION

          For all of the foregoing reasons, the Commission requests that the Court deny the

Interim Approval Motion, and grant the Commission such other relief as is just and

proper.

Dated: October 9, 2019
       New York, NY

                                               UNITED STATES SECURITIES AND
                                               EXCHANGE COMMISSION

                                               By:/s/ Neal Jacobson
                                                  Neal Jacobson
                                               Brookfield Place
                                               200 Vesey St., Suite 400
                                               New York, NY 10281
                                               (212) 336-0095
                                               Jacobsonn@sec.gov

Of Counsel: Alistaire Bambach
            Morgan Bradylyons




                                              8
